Citation Nr: 0419922	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from December 1980 to May 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 2000 RO decision that denied the veteran's 
application to reopen a claim of service connection for a 
back disability. 

The following decision addresses whether new and material 
evidence has been received to reopen a claim of service 
connection for a back disability.  As will be discussed 
below, new and material evidence has been received; as such, 
the claim is reopened.  As further evidentiary development of 
the reopened claim is required, the claim for entitlement to 
service connection for a back disability must be remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for a traumatic muscle injury was 
denied in an August 1981 RO decision; the veteran was 
properly informed of the adverse decision; and he did not 
timely perfect an appeal. 

2.  Evidence received since the August 1981 decision is not 
cumulative and is so significant that it must be considered 
in order to fairly decide the merits of the claim of service 
connection for a back disability.


CONCLUSION OF LAW

Evidence received into the record since the final August 1981 
decision denying service connection for a back disability is 
new and material, and the veteran's claim for service 
connection for that disability is reopened.  38 U.S.C.A. §§ 
5103, 5108, 7105 (West. 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in May 1981, 
he presented for treatment after falling 20 feet from a pole.  
He said he had landed on his feet.  On examination, it was 
noted he had low back muscle spasms.  The assessment was that 
he was bruised.  A few days later, he presented for treatment 
and complained of pain in the cervical area, and spasms.  A 
few weeks later, a physical therapy clinic report reflects 
continued complaints of neck pain.  He said that his 
treatment had included a soft collar and pain pills which had 
not helped.  On examination, it was noted that he had 
exquisite tenderness on palpation.  The assessment was 
deferred. 

A June 1981 VA medical record reflects that the veteran 
reported that he had fallen from a telephone poll in service, 
about two months earlier.  He said he had neck, back and hip 
pain.  He said he was curious as to the extent of his injury.  
The examiner noted that a satisfactory examination was 
impossible as the veteran overreacted every time he was 
touched.  It was generally noted that he was able to move 
about freely.  The diagnosis was an alleged back and neck 
injury. 

An August 1981 VA examination report reflects that the 
veteran reported that he had fallen a distance of 25 feet 
from a telephone poll and had landed on his back.  He said he 
did not break any bones.  He said he was in the hospital one 
day and was told that he had pulled some muscles.  Although 
an attempt was made to conduct an examination, the examiner 
noted that an examination of the musculoskeletal system was 
unsatisfactory.  The diagnoses included a traumatic injury to 
back, by history, with findings as given. 

By an August 1981 RO decision, service connection for a 
traumatic muscular injury was denied.  It was noted that any 
inservice back problems were acute and transitory and he did 
not have any resultant disability.  The veteran was properly 
notified of the adverse outcome in a September 1981 letter.  
Although he timely filed a notice of disagreement and was 
furnished a statement of the case, he did not perfect his 
appeal by timely filing a substantive appeal. 

Private medical records dated in 1999 and 2001 reflect that 
the veteran had disc problems of the lumbosacral spine.  

In March 2003, J.D.D., D.O., indicated that he had taken care 
of the veteran since 1996.  It was noted that the veteran had 
reported that he had back problems since 1979 or 1980 when he 
fell off of a telephone poll and landed on his back.  (Dr. 
J.D.D. indicated that he had not reviewed any records 
relating to the veteran's inservice injury.)  The veteran 
reported he had chronic problems ever since the inservice 
injury.  It was opined that the veteran would probably have 
pain and back problems for the remainder of his life.  

In August 2003, the veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  The veteran testified that, during 
service, he had fallen off a telephone poll and had landed on 
his back.  He related he had been hospitalized for a long 
time.  After the injury, he said, his back continued to hurt.  
He related he was receiving current treatment from a private 
physician, J.D.D.  The veteran's mother related that she 
remembers the veteran being injured in service.  She said he 
was hospitalized and was wearing a neck brace and complaining 
of back pain when he returned home after his service 
discharge.  It was noted that the veteran is receiving Social 
Security Administration (SSA) disability benefits. 

Application to Reopen

By an August 1981 decision, the RO denied a claim of service 
connection for a traumatic muscle injury (claimed as a back 
disability).  Although the veteran was properly notified of 
the decision, and of his procedural and appellate rights, he 
did not perfect an appeal within the applicable time period.  
Thus, the decision is final and not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

Pursuant to 38 C.F.R. § 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It has been emphasized that, 
while not every piece of new evidence is "material," some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).  We observe that 
the regulation cited above was amended in 2001.  However, 
because the veteran filed his claim to reopen in 1999, the 
older version is applicable and thus cited here.

The United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (overruled on other grounds); see also 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

In August 1981, the RO denied the veteran's initial claim of 
service connection for a back disability on the basis that 
the back condition he had in service was acute and 
transitory, leaving no residual disability.

Since the August 1981 decision was rendered, a March 2003 
opinion was added to the record which serves to further 
clarify the impact of the veteran's inservice back injury.  
In this opinion, Dr. J.D.D. suggested that the veteran would 
probably have pain and back problems for the remainder of his 
life, given his inservice injury.  (It was also noted that 
the doctor first began treating the veteran in 1996 and did 
not have access to the records relating to his inservice 
injury.)  Certainly, Dr. J.D.D.'s opinion bears directly and 
substantially upon the specific matter under consideration.  
Further, it addresses the element that was a specified basis 
for the previous denial (i.e. whether the veteran has a 
current disability related to the inservice fall).
 
The Federal Circuit has held that new and material evidence 
does not have to be of such weight as to change the outcome 
of the prior decision.  Hodge, supra.  The Board concludes 
that Dr. J.D.D.'s opinion constitutes new and material 
evidence to reopen the claim of service connection for a back 
disability.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a back disability; the 
application to reopen is granted. 


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran was 
never provided adequate notice under the VCAA as to the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  Given the aforementioned, it would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92. 

In addition, efforts should be made to obtain Social Security 
Administration (SSA) records and private medical records.  
After obtaining any further outstanding medical evidence 
reflecting the condition of the veteran's back between his 
discharge from service in 1981 and the present, the Board 
finds that a VA examination is needed to reconcile the nature 
and etiology of his current back disability.  

Accordingly, this case is sent to the AMC for the following 
development:

1.	Provide the veteran appropriate notice 
under the VCAA with regard to his 
claim (as listed on the cover page).  
Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate 
his claim and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.	Copies of all SSA records, including 
records reflecting the decision to 
award the veteran SSA disability 
benefits and all medical records 
obtained by SSA should be obtained and 
associated with the claims folder. 

3.	The veteran should be requested to 
identify when and where he receives 
medical treatment for his back 
problems.  After obtaining the 
appropriate release forms, any 
relevant outstanding records should be 
obtained, to include outstanding 
records from J.D.D., D.O.

4.	The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of any current 
back disability.  The claims folder 
must be forwarded to the examiner for 
review in conjunction with the 
examination.  The following questions 
should be addressed:  Is it at least 
as likely as not that the veteran's 
current low back disability is 
attributable to a disease or injury in 
service to include a 1981 fall off a 
telephone poll?  A yes or no answer 
should be provided if at all possible.  
A detailed rationale should be 
provided for any opinion given.  Any 
conflicting opinions on file should be 
addressed.  The examiner should 
indicate review of the records 
reflecting the original injury, to 
include the veteran's own conflicting 
statements regarding whether he fell 
on his back or landed on his feet; as 
well as review of records reflecting 
any intercurrent injuries to the 
veteran's back.

5.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



